Citation Nr: 0531886	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  03-35 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
including as due to an undiagnosed illness.

2.  Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat




INTRODUCTION

The veteran had active military service from January 1955 to 
January 1957, and from November 1990 to April 1991.  This 
case comes to the Board of Veterans' Appeals (Board) from a 
September 2002 rating decision and was remanded in March 
2005.


FINDINGS OF FACT

1.  The veteran's skin symptoms have been variously diagnosed 
as solar lentigo, actinic keratosis, dermatitis, solar 
keratosis, and xerotic skin; the preponderance of the 
evidence is against a finding that his current skin 
disabilities were incurred in or aggravated by service.

2.  The preponderance of the evidence is against a finding 
that the veteran currently has a psychiatric disability which 
was incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin 
disability, including as due to undiagnosed illness, are not 
met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2005). 

2.  The criteria for service connection for a psychiatric 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and provides an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The RO provided the veteran VCAA notice via a March 2003 
letter, which clearly advised him of the first, second and 
third elements required by Pelegrini II.  While he has never 
been explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claims, he has effectively 
been notified of the need to provide such evidence.  The 
March 2003 letter informed him that additional information or 
evidence was needed to support his claims and asked him to 
send the information or evidence to the RO.  Additionally, a 
September 2003 supplemental statement of the case contained 
the complete text of 38 C.F.R. § 3.159(b)(1), which includes 
the "any evidence in the claimant's possession" language.  
Under these circumstances the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession. 

Although VCAA notice was provided after the initial 
adjudication of the veteran's claims, he was not prejudiced 
thereby because this was harmless error.  The RO sent the 
veteran VCAA notice in March 2003 and readjudicated his 
claims in an September 2003 supplemental statement of the 
case.  VA has also provided him every opportunity to submit 
evidence, argue for his claims, and respond to VA notices.  

As to VA's duty to assist, numerous VA outpatient records are 
in the file.  The veteran underwent VA examinations in 
January 2001 and June 2005 (and the reports of these 
examinations have been obtained and reviewed).  The veteran 
has not indicated that there are any outstanding records 
pertaining to his claims.  

VA has satisfied its duties to notify and assist in 
accordance with the VCAA, and additional development efforts 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Therefore, the veteran will not be prejudiced by 
the Board's adjudication of his claims.  

II.  Service connection

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  The 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.  

A.  Skin disability

The veteran is seeking service connection for a skin 
condition based on (in part) the theory that it is an 
undiagnosed illness resulting from active duty in the Gulf 
War.  His DD Form 214 confirms that he had active duty in the 
Southwest Asia theater of operations from January 13, 1991, 
to April 7, 1991.  Therefore, he is a "Persian Gulf 
veteran" (i.e., had active military service in the Southwest 
Asia theater of operations during the Gulf War) as defined by 
38 C.F.R. § 3.317(d).

However, he was diagnosed (at a January 2001 VA examination) 
as having solar lentigo, actinic keratosis and dermatitis, 
and (at a June 2005 VA examination) as having solar 
keratosis, solar lentigo and xerotic skin.  Because he has 
diagnosed skin disabilities, and because these are not 
illnesses which the Secretary has determined warrant 
presumptive service connection, service connection for a skin 
disability as due to an undiagnosed illness is not permitted 
as a matter of law.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(2); Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
next question is whether the veteran's diagnosed skin 
disabilities may be granted service connection on any other 
basis.  

The veteran did have skin symptoms during his periods of 
active duty.  At his August 1954 preinduction examination, a 
well-healed scar on the right patella was noted but this was 
not considered disqualifying (and no other skin disabilities 
were observed).  In July 1955, he sought treatment for a 
"congenital" hemangioma on his back and a ganglion-like 
lesion of cystic character on the right forearm (later 
referred to as a "congenital lipoma").  The hemangioma and 
lipoma were surgically removed in September 1955.  In July 
1956, he sought treatment for a 1 cm. mass on the dorsal 
aspect of his left hand.  This ganglion cyst, reportedly 
present for three months, was injected with cortisone.  No 
skin disabilities were noted at his November 1956 separation 
examination.

At an August 1957 VA examination, he was diagnosed as having 
tinea versicolor of the trunk, shoulders and arm (it was 
indicated that the etiology of this condition was unknown).  
The residual scars from the excisions of his hemangioma and 
lipoma were also observed.   

The veteran served in the National Guard between July 1973 
and December 1995. Surgical scarring was noted at quadrennial 
examinations in June 1982, May 1986 and January 1990.  

Although he served on active duty between November 1990 and 
April 1991, there is no record of an "entrance examination" 
for this period per se.  He sought outpatient treatment for 
various conditions between November 1990 and January 1991, 
but made no complaints relating to his skin.  At a March 1991 
separation examination, he recounted his 1955 surgery for 
hemangioma but otherwise denied any history of skin diseases.  
Examination revealed a venous hemangioma on his right 
forearm.  During an April 1991 visit to an Army Health Clinic 
(five days after his separation from active duty) he 
complained of a rash on both shoulders and his upper back.  
The rash was confirmed on examination, but no assessment or 
diagnosis was made in this regard.  At a May 1994 periodic 
examination, a scar on the left thoracic back was noted.    

While the veteran was diagnosed as having solar lentigo, 
actinic keratosis, and dermatitis at the January 2001 VA 
examination and solar keratosis, solar lentigo, and xerotic 
skin at a June 2005 VA examination, no medical opinion has 
been submitted which relates these conditions (or any other 
skin conditions) to either period of active duty.  In fact, 
in the June 2005 report, the VA examiner stated that the 
diagnosed conditions 

were more likely than not part of [an] 
inherited tendency to have . . . 
sensitive skin.  This condition is not 
likely to be associated to events in 
active duty or in service.  

No medical evidence or opinions on file contradict this 
conclusion.  To the extent that the veteran himself has 
claimed that his currently diagnosed skin disabilities were 
first manifested in active duty, the Board notes that as a 
layman he has no competence to give a medical opinion on the 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical etiology 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  The preponderance is against this claim for service 
connection, and it must therefore be denied.  38 U.S.C.A. § 
5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Psychiatric disability

Psychiatric evaluation at the veteran's August 1954 
preinduction examination was normal.  In July 1955, when the 
proposed surgery for his hemangioma was described to him, the 
veteran apparently "collapsed."  The elective surgery was 
deferred until his mental attitude had improved (it did and 
the surgery was eventually performed in September 1955).  In 
March 1956, he was seen in a neuropsychiatric clinic after 
reporting a history of fainting every time he faced 
disagreeable tasks.  He appeared rather confused and admitted 
to one hallucination.  Following an examination, he was 
initially assessed as having indications of schizophrenic 
reaction.  Following a neuropsychiatric examination in April 
1956, he was diagnosed as having schizoid personality, and 
separation from active duty was recommended.  At his November 
1956 separation examination, he was noted to have schizoid 
personality and was deemed to be disqualified for further 
service.  

Service connection for a psychosis is presumed if it is 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  To the extent it is argued that the veteran 
had a psychosis at the time of his 1956 separation from 
active duty, the Board notes that there is no evidence that 
he sought treatment for any psychiatric symptoms within a 
year of this discharge.  Indeed, medical records from his 
duty in the Reserves and his second period of active duty do 
not reflect complaints or findings of any psychiatric 
symptoms.  

There is also some question as to whether the veteran even 
has a current psychiatric disability.  Congress has 
specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  On one hand, following an April 1999 VA outpatient 
visit, the veteran was assessed as having depressive disorder 
(he continued to seek outpatient treatment for psychiatric 
symptoms in October 1999 and February 2000).  Following a 
January 2001 VA examination, he was diagnosed as having 
anxiety disorder, not otherwise specified, with depressive 
features.  (At this examination, he had reported that during 
his first period of active duty he had "something related to 
his nerves," and that after he returned from the Persian 
Gulf, he developed "bad ideas").  

On the other hand, following a June 2005 VA mental disorders 
examination, the VA examiner concluded that the veteran did 
not have a current psychiatric disorder.  The examiner 
further concluded that the psychiatric symptoms noted in 
service (namely the "collapse" prior the September 1955 
hemangioma surgery and the March 1956 schizophrenic reaction) 
were situational and neither psychotic nor permanent 
conditions.  

No medical evidence or opinions on file contradict this 
conclusion.  To the extent that the veteran himself has 
claimed that he currently has a psychiatric disability which 
was first manifested in active duty or to compensable degree 
within a year of either period of active duty, the Board 
again notes that as a layman he has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
preponderance is against this claim for service connection, 
and it must therefore be denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a skin disability, including as due to 
an undiagnosed illness, is denied.

Service connection for a psychiatric disability is denied.



	                        
____________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


